Chancellor Ridgely.
This case is very different from that in 4 Ves. Jr. 6. Here is no allegation of a want of assets, and here too the will of the testator corroborates the paroi declarations which have been offered in evidence.
The bond was given in August, 1800. Some time after, D’s goods were taken in execution, and from the deposition of Cammins, a subscription was opened to raised money to purchase complainant’s goods for him. Ringgold, the testator, subscribed $20, which was a greater sum than had been given by any other person, and complained at the time that had D informed him of his difficulties, he might, by entering up judgment on the bond and taking out execution, have protected his property from sale. The defendant, in her answer, says that her husband told her he kept the bond uncancelled on account of the ill luck which attended the complainant.
Let a perpetual injunction issue, but let complainant pay the costs.
Defendant took an appeal.